Citation Nr: 0510573	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that 
discontinued the appellant's Chapter 35 Educational 
Assistance.  The appellant, the daughter of a veteran who had 
active service from August 1968 to June 1972, expressed 
disagreement with that decision and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's disability evaluation was reduced from 
100 percent to 70 percent, effective September 1, 2003.  

3.  As of September 1, 2003, the appellant was no longer an 
eligible person for purposes of entitlement to Dependents' 
Educational Assistance.  


CONCLUSION OF LAW

The requirements for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 
38 C.F.R. §§ 20.3021, 21.3041 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was notified of the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, it is not 
clear that such notice is required in this case since the 
benefit sought is found in Chapter 35 of Title 38.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice 
and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38, and do not apply 
to this appeal.")  

In addition, as will be explained below, the Board finds that 
in this case the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive.)  Also, an opinion from the 
VA General Counsel held that the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim or required to develop evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (Jun. 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim in 
the time limit provisions of § 21.1032(a).  In this case, the 
relevant and probative evidence consists of information 
regarding the veteran's evaluation of his service-connected 
disabilities and the dates those evaluations became 
effective.  That evidence is associated with the claims file.  
As such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the appellant's appeal has 
been obtained.  

The basic facts in this case are in dispute.  In May 2001, 
the veteran was notified that service connection had been 
granted for prostate cancer secondary to herbicide exposure 
with an evaluation of 100 percent assigned, effective 
November 27, 2000.  The veteran was apparently notified that 
his disability evaluation was permanent and that basic 
eligibility for Survivors' and Dependents' Educational 
Assistance had been established, since the appellant filed a 
claim for educational assistance in November 2001.  That 
claim was allowed and the appellant utilized her Chapter 35 
benefits until December 2003.  The RO terminated the 
appellant's Chapter 35 award after receiving information that 
the veteran's disability evaluation had been reduced from 
100 percent to 70 percent effective September 1, 2003.  The 
RO informed the appellant that she was no longer eligible for 
DEA benefits since the veteran's disability rating had been 
reduced from 100 percent permanent and total to 70 percent.  
The appellant was informed that they were able to pay 
benefits for the term between August and December 2003.  

In a Notice of Disagreement and in subsequent statements, the 
appellant has acknowledged that the VA apparently awarded 
Chapter 35 benefits in error, insomuch that the veteran's 
100 percent for prostate cancer was temporary and not 
permanent and total.  However, the appellant contends that 
the benefit award should be active until the appeal process 
is concluded, and she asserts that she should continue to 
receive DEA benefits as promised in the initial educational 
assistance award letter because VA committed the error in 
awarding such benefits in the first instance.  The appellant 
relates that she moved out of state, settled in and began 
school based on a letter that specifically stated that she 
had until October 2009 and 45 months of benefit entitlement.  
The appellant concludes that displacement because of the RO's 
oversight is not acceptable.  

The Board acknowledges the appellant's contentions including 
the hardship she has reportedly endured as a result of the 
VA's actions in this case.  The appellant was approved for 
Chapter 35 educational assistance apparently based on 
incorrect information that the veteran's disability 
evaluation was not only 100 percent, but also permanent in 
nature.  When the veteran's disability evaluation was 
subsequently reduced from 100 percent to 70 percent, the 
appellant was no longer a person eligible for Dependents' 
Educational Assistance.  An "eligible person" means a child 
of a person who has a total and permanent disability in 
nature resulting from a service-connected disability.  See 
38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. 
§ 20.3021(a)(1)(ii).  

The Board also acknowledges the appellant's statement that in 
notifying her that she was no longer eligible for Chapter 35 
benefits at the conclusion of her fall 2003 semester, the RO 
has not actually acknowledged that a mistake had been made by 
either the RO that evaluated the veteran as 100 percent 
disabled or at the RO processing the educational award.  In 
this regard, the Board notes that it is not clear from the 
record whether the Oakland RO incorrectly characterized the 
veteran's disability as permanent in nature, thereby leading 
the Muskogee RO to authorize educational assistance for the 
appellant, or the RO in Muskogee incorrectly awarded 
educational assistance based on a nonpermanent 100 percent 
disability evaluation.  The record does, however, contain a 
September 2003 email from the Oakland RO to the Muskogee RO 
in which it was indicated that the Oakland RO's copy of the 
Chapter 35 Eligibility Information Exchange form dated 
December 2001 showed that the veteran was not eligible.  In 
either event, it does appear that there was an error on the 
part of VA in initially awarding Chapter 35 benefits to the 
appellant.  Further, the Board also acknowledges the 
appellant's statements regarding the effect that such an 
error made on her lifestyle especially given the relatively 
short notice provided to her regarding the termination of 
Chapter 35 benefits during her August to December school 
term.  

Nevertheless, the law does not provide for benefits in this 
case.  The appellant is clearly no longer an eligible person 
for Chapter 35 benefits once the veteran's disability 
evaluation was reduced from 100 percent to 70 percent, and 
there is no provision which would permit the payment of 
Chapter 35 benefits during the course of an appeal.  See 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
110 S. Ct. 2465, 110 L. Ed. 2nd 387 (1990) ("money may be 
paid out only through an appropriation made by law; in other 
words, the payment of money from the Treasury must be 
authorized by a statute.")  While acknowledging the somewhat 
inadequate explanation to the appellant regarding the 
circumstances in which her Chapter 35 benefits were approved 
and then terminated, and the rather brief timing of the 
notice of the termination, the Board is constrained to deny 
the appellant's claim on the basis that the law does not 
provide for the benefit she seeks.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, the appellant's claim 
for additional DEA benefits under Chapter 35, Title 38, 
United States Code, must be denied.  


ORDER

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


